Citation Nr: 0804467	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  03-27 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right knee lateral meniscal repair residuals and 
osteoarthropathy.

2.  Entitlement to an initial compensable evaluation for left 
foot degenerative tarsals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




The veteran served on active duty from June 1990 to December 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  This matter was previously 
before the Board in December 2005 at which time the issues on 
appeal were remanded for additional evidentiary development.  
In February 2005, the veteran was notified of a scheduled 
Board hearing in March 2005 pursuant to his request for such 
a hearing.  The veteran failed to appear at the hearing.  


FINDINGS OF FACT

1.  Since the December 2002 effective date of the grant of 
service connection, the veteran's right knee disability has 
been manifested by full range of motion and no objective 
findings of pain, functional loss, instability or 
subluxation.

2.  Since the December 2002 effective date of the grant of 
service connection, the veteran's service-connected left 
ankle disability has been asymptomatic with full range of 
motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
service-connected residuals of right knee lateral meniscal 
repair and osteoarthropathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261 
(2007).

2.  The criteria for an initial compensable rating for left 
foot degenerative tarsals have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In the present appeal, the appellant was provided with 
initial notice of the VCAA in December 2003, which was after 
December 2002 rating decision on appeal.  Because the VCAA 
notice in this case was not provided to the appellant prior 
to the RO decision from which he appeals, it can be argued 
that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the claimant in this 
case.  In the December 2003 letter together with a letter 
issued in October 2006, the RO informed the claimant of the 
applicable laws and regulations, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also notes that the October 2006 
letter identified above explicitly notified the claimant of 
the need to submit any pertinent evidence in his possession.  
See 38 C.F.R. § 3.159(b)(1).  Thus, the Board finds that the 
notice required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims presently on appeal, the 
Board finds that the appellant is not prejudiced by a 
decision at this time since he was notified in writing in 
October 2006 of the degree of disability and effective date 
elements.  Moreover, these claims are being denied.

Also during the pendency of this appeal, the Court in 
Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008), regarding an increased-
compensation claim, pointed out that section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the claimant was provided pertinent information 
in VCAA notices cited above and in the July 2003 statement of 
the case.  Cumulatively, the veteran was informed of the 
necessity of providing his/her own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life OR that the applicable 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result); the claimant was informed that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
code(s); and examples of pertinent medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

The Board also finds that the RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant.  
Regarding affording the veteran examinations during the 
pendency of this appeal, the veteran was afforded 
examinations in September 2002 which he attended.  He was 
subsequently informed of scheduled examinations in May 2007, 
pursuant to his representative's request for such 
examinations; but he failed to appear for the examinations.  
Consequently, the evidence is limited to what is currently of 
record.  See 38 C.F.R. § 3.655.  Also, as noted above, the 
veteran was provided with the opportunity to attend a Board 
hearing pursuant to his request for such a hearing, but he 
failed to report to the hearing as scheduled.  He has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

The veteran's service medical records show that he sustained 
two knee injuries, one in February 1992 and one October 1996.  
He also underwent arthroscopic surgery for a partial 
meniscectomy in December 1996.  His records include an 
October 2002 radiological report revealing first metatarsal 
phalangeal joint degenerative changes.  

In August 2002, the veteran filed a claim for service 
connection for right knee and left ankle disabilities.

In September 2002, VA referred the veteran out for an 
examination of his right knee and left foot.  The examiner 
relayed that in general the veteran was able to sustain heavy 
physical activities without immediate distress.  He had a 
normal gait and posture.  The right knee was normal in 
outline and symmetric in form and function with the left 
knee.  No scars were readily visible from previous surgery.  
There was no heat, redness, tenderness or effusion.  There 
was also no muscle atrophy and sensory perception was within 
normal limits.  The drawer and McMurray tests were negative.  
Range of motion was full without restriction or pain.  There 
was no evidence of recent subluxation or locking pain.  
Specific range of motion findings revealed flexion from 0 to 
140 degrees and extension to 0 degrees.  The examiner 
remarked that weakness, lack of endurance or incoordination 
did not impact further on the ranges of motion.  The veteran 
was diagnosed as having status post repair of lateral 
meniscus with residual of mild osteoarthropathy.  X-rays 
revealed mild osteoarthropathy, right knee.  

With respect to the left ankle, it was normal in outline and 
symmetric in form and function with the right.  There was no 
heat, redness, or swelling of the ankle.  There was also no 
muscle atrophy or change in sensory perception of the foot.  
Specific range of motion findings revealed dorsiflexion from 
0 to 20 degrees and plantar flexion from 0 to 45 degrees.  
The examiner stated that range of motion occurred without 
restriction or pain.  The veteran was steady standing on the 
left foot with the right elevated.  Weakness, lack of 
endurance or incoordination did not impact further on the 
range of motion.  X-rays revealed a negative left ankle.  
Regarding a diagnosis, the examiner stated that there was no 
pathology to render a diagnosis.  

In December 2002, the RO granted service connection for 
osteoarthropathy, post operative lateral meniscus repair, 
right knee, and assigned a 0 percent evaluation, effective in 
December 2002.  The RO also granted service connection for 
degenerative tarsals, left foot, assigning a 0 percent 
evaluation, effective in December 2002.

In written argument in December 2005, the veteran's 
representative requested that the veteran be afforded VA 
examinations to assess the severity of his service-connected 
right knee and left foot disabilities, asserting that the 
record as it currently stood was inadequate to make an 
informed decision on these claims.  

In December 2005, the Board remanded the case to the RO so 
that the veteran could be afforded VA examinations to assess 
the current severity of his right knee and left ankle 
disabilities.

In April 2007, VA notified the veteran in writing of the date 
and time of scheduled VA orthopedic examinations in May 2007.  
Documents show that the veteran failed to report to the 
examinations as scheduled.  

III.  Analysis

General Rating Provisions

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case regarding increased ratings for the veteran's 
right knee and left ankle disabilities, the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disabilities at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Arthritis due to trauma and substantiated by x-ray findings 
is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis, in turn, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Id.

Right Knee

Under the limitation of motion codes, a 0 percent evaluation 
is warranted for knee flexion limited to 60 degrees, a 10 
percent evaluation is warranted for knee flexion limited to 
45 degrees, a 20 percent evaluation is warranted for knee 
flexion limited to 30 degrees, and a 30 percent evaluation is 
warranted for knee flexion to 15 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).

For limitation of extension, a 0 percent evaluation is 
warranted for extension limited to 5 degrees, a 10 percent 
evaluation is warranted for extension limited to 10 degrees, 
and a 20 percent evaluation is warranted for extension 
limited to 15 degrees. A 30 percent evaluation requires 
extension limited to 20 degrees, a 40 percent evaluation 
requires extension limited to 30 degrees and a 50 percent 
evaluation is warranted for extension limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  However, ratings under DC 5257 are not "predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

Under DC 5258, a 20 percent evaluation, the highest and only 
rating, is assigned where there is a dislocated cartilage, 
with frequent episodes of "locking," pain, and effusion into 
the knee joint.

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the veteran's right knee 
disability is appropriately rated as 0 percent disabling 
under the limitation of motion codes and does not warrant a 
higher evaluation, even when functional loss is considered 
due to symptoms such as pain.  This is so based on the normal 
range of motion findings (0 to 140 degrees) with respect to 
the right knee during the September 2002 VA examination.  See 
38 C.F.R. § 4.71a, Plate I.  These findings are commensurate 
with a less than compensable rating under Code 5260 and Code 
5261 based on a strict adherence to the rating criteria.  In 
fact, the findings don't even meet the criteria under Codes 
5260 and 5261 for a noncompensable rating.  The examiner 
remarked that range of motion was full without restriction or 
pain.  Regarding functional loss, the examiner stated that 
symptoms due to functional loss, notably weakness, lack of 
endurance, and lack of incoordination, did not impact further 
on range of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, 
supra.  In light of the veteran's full range of motion of the 
right knee, objective finding of no pain, and lack of 
objective findings causing limitation of motion, a 
compensable, 10 percent, rating under Code 5003 is also not 
warranted.  38 C.F.R. § 4.71a.

The evidence also does not support a separate rating under 
Code 5257 for recurrent left knee subluxation or lateral 
instability.  Findings at the September 2002 examination 
revealed no subluxation and the veteran had a normal gait.  
Thus, the evidence does not meet the criteria under Code 5257 
for a compensable rating and therefore a separate rating 
under this code is not warranted.  38 C.F.R. § 4.71a.

Regarding Code 5258, the veteran does not have dislocation of 
semi-lunar cartilage nor is an analogous rating warranted 
under this code.  It was noted at the September 2002 
examination that there was no tenderness, effusion of the 
right knee and there was no locking.  Accordingly, the Board 
finds that the evidence does not meet the criteria under Code 
5258 for a compensable rating. 38 C.F.R. § 4.71a.

In the absence of evidence of disability comparable to 
ankylosis or impairment of the tibia or fibula, Diagnostic 
Codes 5256 or 5262, respectively, are not applicable.

As a final point, the Board reiterates that it requested a 
medical examination regarding the severity of the veteran's 
right knee disability in May 2007, but the veteran failed to 
appear for the examination thus limiting the evidence to what 
is currently of record.  See 38 C.F.R. § 3.655.  On the basis 
of such evidence, the Board finds that the assignment of an 
initial compensable rating for the veteran's right knee 
disability is not warranted, from the effective date of the 
grant of service connection.  See Fenderson, supra.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b).

Left Ankle

Moderate limitation of motion of the ankle warrants a 10 
percent rating.  Marked limitation of motion of the ankle 
warrants a 20 percent rating.  38 C.F.R. §4.71a, Diagnostic 
Code 5271 (2007).

There are no postservice treatment records showing any 
complaints or findings regarding the left ankle.  An 
examination of the left ankle joint in September 2002 
revealed no heat, swelling, atrophy or sensory changes.  
Dorsiflexion was 0 to 20 degrees and full plantar flexion was 
0 to 45 degrees.  X-rays were negative.  The examiner 
remarked that the range of motion occurred without 
restriction or pain.  He also noted that factors of 
functional loss, notably weakness, lack of endurance or 
incoordination, did not impact further on the range of 
motion.  He concluded that there was no pathology to render a 
diagnosis.  

The findings noted above simply do not warrant a compensable 
rating under Code 5271 for moderate limitation of motion 
since the veteran has not demonstrated any actual limitation 
of motion of the left ankle or limited motion due to 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, 
supra; 38 C.F.R. § 4.71, Plate II.

Moreover, considering the veteran's full range of motion of 
the left ankle, objective finding of no pain, and lack of any 
objective findings causing limitation of motion, a 
compensable, 10 percent, rating under Code 5003 is also not 
warranted.  38 C.F.R. § 4.71a.

The Board would like to reiterate, as it did above, that it 
requested a medical examination regarding the severity of 
each disability on appeal, but the veteran failed to appear 
for the examinations.  Consequently, the evidence is limited 
to what is currently of record.  See 38 C.F.R. § 3.655.  

On the basis of the evidence, as is explained above, the 
Board finds that the assignment of an initial compensable 
rating for the veteran's left ankle disability is not 
warranted during any portion of the appeal period.  As the 
preponderance of the evidence clearly weighs against a 
compensable rating for the veteran's service-connected left 
ankle disability, the benefit-of-the doubt rule does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002).



Extra-Schedular Consideration

Additionally, there is no showing that, at any point since 
the December 2002 effective date of the grants of service 
connection, either disability has reflected so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321.  There is no showing that either disability 
has resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation).  
Moreover, neither disability has been shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those noted above, the Board is not required to refer either 
claim for accomplishment of the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable rating for right knee 
lateral meniscal repair residuals and osteoarthropathy is 
denied.

Entitlement to an initial compensable evaluation for left 
foot degenerative tarsals is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


